Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 1 of 7. PageID #: 668




            EXHIBIT C
  Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 2 of 7. PageID #: 669



                          UNITED STATES DEPARTMENT OF EDUCATION

                                                OFFICE OF THE SECRETARY




                                                              January 7, 2019


Transmitted by e-mail only
Jonathon C. Glass
Katherine Lee Casey
Cooley LLP
1299 Pennsylvania Avenue, N.W.
Suite 700
Washington, D,C. 20004-2400

                              Re: Reorganization of the Art Institutes and South University

Dear Jonathon and Kate:

I am writing in response to your letter to me dated December 31, 2018("December 31s1 Letter")
on behalf of Studio Enterprises, I,LC ("Studio") and Candlewood Special Situations Master
Fund II, L.P.("Candlewood") and their proposed plans to facilitate a transfer of nine campuses
of the Art Institutes ("Al") and eight campuses of South University ("South")' to new ownership
that is separate from and not affiliated with the existing ownership under Dream Center
Foundation, Dream Center Education Holdings, LLC ("DCEI-I") or any of its officers, hoard
members, or senior management.(Studio and Candlewood arc hereinafter collectively referred to
as the "Reorganization Parties"). The campuses included in the proposed reorganization are
referred to as "the Ongoing Schools" in the December 31" Letter, and the same reference is used
herein, The Reorganization Parties have advised that the reorganization will be accomplished by
substituting an existing nonprofit entity for DCEI-1 as the member of the existing Al and South
nonprofit entities, with a near term name change for all of the entities in accordance with the
applicable state law and accreditor requirements.

In your prior letter dated December 22, 2018, you ❑oted that as a result of landlord issues, the
reorganization plan at that time did not include three other Al campuses, which had been
identified in our December 20th meeting as Hollywood, Las Vegas and Dallas. The plan set forth
in the December 31' Letter includes Dallas, but does not include Hollywood or Las Vegas.-

  These Al and South campuses are identified on Attachment A of the December 3I" Letter, and the Reorganization
Parties have not requested an immediate realignment of the campuses. December 3I"Letter at I.

 ` he reorganization plan set forth in the December 3I st Letter continues to exclude l,as Vegas, which is a separate
°PHD and will remain with DCEI I.
                                   400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202,0100
                                                        www.ed.gov

            Our mission is to ensure equal access to education and to promote educational excellence throughout the nation.
   Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 3 of 7. PageID #: 670




Because Hollywood is an additional location of an OPEII) that is part of the reorganization plan,
the Reorganization Parties must provide a teach out plan for the Hollywood campus. The
Reorganization Parties must also provide teach out plans for any other additional locations of any
of the Al or South main campuses that are part of the reorganization that are not going to
continue in operation following the transfer to the new nonprofit entities.

The Reorganization Parties must also identify any campuses that are included in the
reorganization that it may close over the next 24 months, whether those plans are firm or
tentative.

'I'he, December 31s` Letter requests the Department's separate consideration of Al-San Diego,
 which is cunently an additional location of Argosy University, but which had previously been a
free-standing main campus. As discussed previously with the Reorganization Parties, AI-San
 Diego cannot be transferred outside of its main campus until it is approved by the appropriate
states and accreditor to become an additional location of another main campus that is part of the
reorganization. The Department will continue to work with the Reorganization Parties to explore
options for bringing Al-San Diego within the reorganized structure as an additional location of
 Al-Houston, Miami, Atlanta or Seattle.

The December 31st Letter also addresses the remaining Argosy campuses, and the Department
appreciates the Reorganization Parties' willingness to consider options for including those
campuses within the reorganization. Since the December 31s` Letter, however, we have
concluded that there is no reasonable path forward at the present time for transitioning Argosy as
a part of the immediate reorganization, and I have previously communicated that conclusion to
you.

The following is the Department's response to the requests set forth at pages 3 and 4 of the
December 31st Letter. This response letter does not address any other conditions that may be
imposed following the Department's full review of the transaction and all related documentation
(including transition and managed servicing agreements3), the reorganization structure and its
planned governance. Nor does it address or respond to the requested conditions set forth in your
December 22nd letter, except for those specifically included in your December 31st letter. A full
review will be completed by the Department prior to its final approval of the change of
ownership and nonprofit status of the Ongoing Schools.

Please note that Ongoing Schools cannot be approved as nonprofit institutions for Title IV
purposes (see 34 C.F.R. § 602(definition of nonprofit)) until the change in ownership and
nonprofit status are approved by the institutions' acereditors and all states in which the Ongoing
Schools are located, in addition to the required 501(c)(3) status of the first level entities and any
member or parent. Assuming that the appropriate IRS, state and accreditor approvals are
received, and the terms of the services agreement (referred to in No. 13 of your December 22,
2018 letter) are acceptable to the Department, the Department does not see any current
impediment to approval of nonprofit status for the Ongoing Schools when a final decision on the
change of ownership application is issued. 'the Temporary Program Participation Agreements

3 The terms of the servicing agreements will be a material consideration for the Department in its review of the
nonprofit status of the Ongoing Schools.




                                                               2
   Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 4 of 7. PageID #: 671




("TPPPAs")that will be issued after the closing of the transaction will permit the continued
participation of the institutions in the Title IV progratns under their current status.

Response to requested Conditions for A1 and South:

    1. Assuming compliance with the requirements of 34 C.F.R. § 600.20(g), including with
       regard to financial statements (as further described below) the Department will use all
       reasonable efforts to issue TPPPAs as promptly as possible.

    2. The Department does not anticipate any interruption of the flow of Title IV funds to
       students at the Ongoing Schools, so long as the parties comply with the requirements of
       34 C.F.R. § 600.20(g) and (h), including as modified or explained herein.

    3. The Department will not impose HCM2 solely as a result of the change of ownership of
       the Ongoing Schools. However, the Department retains its right to modify funding
       procedures based on its normal assessment of financial responsibility and potential risk
       subsequent to the change of ownership and as a result of subsequent regular financial
       responsibility assessments or triggers. In regard to the request for the release of $15
       million from the existing letter of credit proceeds, I have already advised you that the
       Department is not able to release those funds for use by the Ongoing Schools. The
       Department intends to allocate the remaining LOC Proceeds toward satisfying liabilities
       resulting from pre-closing conduct of AI, South and Argosy institutions, including (as
       described below) a specific allocation for pre-closing conduct liabilities of the Ongoing
       Schools. Please be advised that the Department released $4 million to DCEH in payment
       of Additional Funds Submission.04 and an additional $4.1 million from G-5 on
       December 31, 2018.

    4. The Department acknowledges the commitment of the Ongoing Schools and Studio (as
       the managed services provider) to ensure that Title IV funds are being used for their
       intended purposes. The Department also understands this item as a request for the
       Department to regulate future releases of Title IV funds to the Ongoing Schools to ensure
       that funds are not being released to DCEH. This is something that the Reorganization
       Parties must work out with DCEH,because until the provisional program participation
       agreements("PPPAs") arc issued, Title IV funds are released to the bank account
       registered with G-5 for each institution. The Department has no ability to unilaterally
       change the bank accounts. Accordingly, the Reorganization Parties will need to reach an
       agreement with DCEH for DCEH to change the bank accounts registered in G-5 to
       accounts under the control of the Ongoing Schools, or to reach some other agreement for
       safeguarding the funds. However, at the present time, the Department has restricted the
       DCEH schools from automatic draw down offunds while remaining on HCM1. Under
       this process, funds are not released until the Department reviews and approves the
       payment requests on a case by case basis.

    5. As part of the same day balance sheets to be submitted under 34 C.F.R. § 600.20(h)(3)(i)
       by February 28, 2019,the Department has agreed to accept supplementary information
       pertaining to events that occur after the Transaction Date, which (depending on the nature




                                                     3
Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 5 of 7. PageID #: 672




    of the supplementary information) will be factored into the Department's evaluation of
    whether the Ongoing Schools meet the required financial responsibility standards.

6. The Department has agreed to accept and review the financial statements of the top-level
   Al and top-level South entities (which were formed in January 2017) to meet the two-
   year financial requirement set forth in 34 C.F.R. § 600.20(g)(3)(iv). However, you have
   now advised me that the financial statements for January 1 — December 31, 2018 (or for
   the additional period in January 2019 to meet the two year requirement) cannot be
   prepared for submission as part of a materially complete application, or even prior to
   February 28,2019. Given the exigency of the situation (and with the protection of the
   LOC requirements and allocations set forth below), the Department has determined that
   so long as the financial statements for the period beginning with the formation date and
   ending on December 31, 2017 are submitted as part of the materially complete
   application, and based upon its review of those financial statements, the Department will
   agree to allow submission of the second year offinancials to be deferred until the audits
   can be completed, but no later than March 30, 2019. The Department will not issue
   PPPAs until it completes its review of both years of audited financial statements.

7. No further gainful employment rates or reporting will be required except for certificate
   and non-degree programs consistent with reqUirements for nonprofit institutions. The
   DCEH schools had passing 90/10 scores in the most recent fiscal year. In addition, the
   Department will not be reviewing this as a conversion transaction because the schools
   were previously acquired by DCEH,and that transaction constituted the requested
   conversion, albeit not yet finally approved by the Department. Accordingly, no
   additional 90/10 reporting will be required.

8. The Department's response regarding pre-closing compliance issues and liabilities is
   addressed below in response to the separate requests for AI and South.

9. To the extent that any Ongoing School triggers any of the financial responsibility triggers
   under the Borrower Defense Rule prior to the due date for submission of A-133 audits for
   the first fiscal year under the new structure, the Department will consider only post
   Transaction Date conduct when evaluating whether to increase (or require) any LOC
   prior to the submission of such audits. If the audited financial statements and compliance
   audits are not submitted when they are due, the Department will evaluate any Borrower
   Defense Rule triggers without regard to when the conduct occurred.

 10. The Department agrees to participate in any dialogue with DOJ and the states attorney
     generals in regard to the EDMC Consent Agreement. However,the Department is not
     committing to advocating for any position which the Ongoing Schools may take in those
     discussions, and the Department will continue to support any provisions of the Consent
     Agreement reasonably necessary for the mitigation of future risk to students and
     taxpayers.




                                                4
  Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 6 of 7. PageID #: 673




Response to requested conditions for South:

   A. The Department will not relieve South from regulatory compliance issues prior to the
      Transaction Date. However, the Department will allocate $22 million of the existing
      LOC proceeds on deposit for the DCEH schools to satisfy liabilities for pre-closing
      conduct("South-Allocated Proceeds") and to satisfy South's financial responsibility
      requirements, in lieu of requiring South to post an LOC,so long as it otherwise meets the
      financial responsibility requirements under the Department's regulations. The South-
      Allocated Proceeds shall be used to satisfy liabilities resulting from the operation of the
      South campuses of the Ongoing Schools by DCEH (and/or its subsidiaries). Those
      proceeds shall be applied as follows:

                      first, to pay Title IV liabilities resulting from pre-closing conduct but not
                      resulting from borrower defense claims ("South Other Title IV Claims");
              ii.     second, once all South Other Title IV Claims arc paid, any remaining
                      South- Allocated Proceeds shall be used to pay pre-closing conduct
                      borrower defense claims, up to the remaining balance of the South-
                      Allocated Proceeds (the "Borrower Defense Cap");
              iii.    liabilities resulting from South Other Title IV Claims are not capped by
                      the amount of the South-Allocated Proceeds (or any remaining balance of
                      those proceeds); however,
              iv.     in the event any South Other Title IV Claims remain following the
                      depletion of the South-Allocated Proceeds, the Department agrees to seek
                      Dal approval to relieve South from liabilities for pre-closing conduct,
                      which relief the Department is not authorized to grant on its own.

   B. The Department confirms that the 2012 open program reviews for South do not contain
      findings that would prevent the Department from timely issuing'FPPPAs to South as
      described above.

Response to requested conditions for AI:

   A. The new TPPPAs will reflect the campus alignment described in Attachment A of the
   December 31'1 1,cl-ter.

   B. During the provisional period, the Department will require AI to post and maintain an
      LOC and will agree to limit that LOC to $6.5 million until the first year of audits are
      submitted under the new structure. The $6.5 LOC must be posted as a condition of
      issuance of the AI TPPPAs. Following the subtnission of the first year audits, the
      Department will review whether the $6.5 million LOC should be maintained at the same
      level or adjusted upwards or downwards, depending on enrollment or financial
      responsibility requirements under the Department's regulations. In addition, the
      Department will not relieve AI from regulatory compliance issues prior to the
      Transaction Date. However, the Department will match the LOC amount posted by AI
      by allocating $6.5 million of the existing LOC proceeds on deposit for the DCEH schools
      to satisfy liabilities for pre-closing conduct("AI-Allocated Proceeds"). The AI-Allocated




                                                     5
                      Case: 1:19-cv-00380-DAP Doc #: 9-3 Filed: 02/26/19 7 of 7. PageID #: 674



                 • I:Tocetxis shall be used to satisfy liabilities. resulting from the operation of th'e
                   campuses.e.the Ongoing Schools by.DCEFI.(and/or its subsidiatios). Those proceeds
                   shall be applied as follows:

                       •            first, to pay Title IV liabilities resulting from pre-closing conduct but.nOt
                                    resulting from borrower defense cIims("Ai c;ttherTitleV Clairns7);
                           • if     second;once ail AI Other'fide IV Claims are paid, any-remaining
                                    Allocated Proceeds shall be used to Pay pre,     closing condu0 borrowizx
                                   defense claiMs,tp to the reitaining balance ofthe Al-Alledatcd Proeceds
                              . . (the'Borrower Dofense Cap");                                       •
                             iii   liabilities resulting from AI Other tritleW Clairns are riot Capped by the
                                 • amount ofthe AP:Allocated proceeds(or any remaining balance ofthose
                                        proceed* however,               •
                      • .        .in the event any Al Other Title ly Claims remain following the depletion
                                 • ..-ofthe AI-Allocated Proceeds,- the Pepartnient.agreeS to seek E)Oi
                                   •::",aPproval to relieve AI from liabilitles:.for pre-closingcOnduct, which
                                  ..• reliefthe Department is•not authorized to grad on its own." •




         . -c,        ncrted:.above;The Departntent will continue to.work with the Reorganization Parties to
     •           .eXj)10.te options for bringing AI7San Diego •within.the reorganized structure as an . •
         •,      additional'location ofA!-1!oustoi       iai Atlanta 8eattle:. • •        ••              •




     .. . , .      . .                              • • • ••                             .
• • • -; •On behalfOfthe bepartment I wish to thank you,the Reorganization Patties and all'other
             . . for your Collective txhntnittnent•and'diligence developing ;iuid. executing a plan to
         counsel
 ,...,preSftye the.Ongoing .Schools. We.Will.follow-up *Rh you with a Hit.of required documents
   and.information and additional instructions. •
              • •.


 •             • .
                                                          • Sincerely,



                                                            lane Auer Jon
                                                          Principal Deputy Under Secretary
                                                          Delegated to Perform the Duties of/110 Under
                                                          Secretary and the ASsistant.Secretary for Post,
                                                          Secondary education
                                                                                                      •




                                                                         6
